 


114 HRES 1 EH: Electing officers of the House of Representatives. 
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 1 
In the House of Representatives, U. S.,

January 6, 2015
 
RESOLUTION 
Electing officers of the House of Representatives.  
 
 
That Karen L. Haas of the State of Maryland, be, and is hereby, chosen Clerk of the House of Representatives. 
That Paul D. Irving of the State of Florida be, and is hereby, chosen Sergeant-at-Arms of the House of Representatives. 
That Ed Cassidy of the State of Connecticut be, and is hereby, chosen Chief Administrative Officer of the House of Representatives. 
That Father Patrick J. Conroy of the State of Oregon, be, and is hereby, chosen Chaplain of the House of Representatives. 
 
Karen L. Haas,Clerk.
